Citation Nr: 0717736	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for residuals of left 
index finger dislocation, currently evaluated as zero percent 
disabling. 

2.	Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
chronic chest pain with abnormal EKG (also claimed as 
cardiovascular heart complication). 

3.	Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to October 
1993.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in December 
2005.  This matter was originally on appeal from a February 
2005 RO decision.  

In April 2006, the veteran testified during a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.	The veteran received notice of an August 1994 rating 
decision denying his claims for service connection for 
irregular heart beat with chest pain and chronic sinusitis.  
The veteran also received his right to appeal, however, did 
not appeal the August 1994 RO decision.  

2.	Evidence received subsequent to the August 1994 RO 
decision relates to the existence of a current disability, an 
unestablished fact necessary to substantiate the claim, and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for service connection for chest 
pain.

3.	Evidence received subsequent to the August 1994 RO 
decision relates to the existence of a current disability, an 
unestablished fact necessary to substantiate the claim, and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for service connection for 
chronic sinusitis.


CONCLUSION OF LAW

1.	The August 1994 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for chronic chest pain 
with abnormal EKG (also claimed as cardiovascular heart 
complication) is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for sinusitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
September 2004, prior to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the September 2004 correspondence, the RO 
apprised the claimant of the information and evidence 
necessary to substantiate the claim.  The correspondence also 
advised the claimant of what the evidence must show to 
establish the claim.  Additionally, the RO described which 
information and evidence that the claimant was to provide, 
and which information and evidence that VA will attempt to 
obtain on the claimant's behalf.  See Quartuccio, 16 Vet. 
App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the VCAA letter, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  The Board has instructed 
the RO to provide such notification to the veteran as part of 
this appeal.  

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran 
does not include what is considered new and material 
evidence.  The Board finds, however, the defect harmless 
because the Board is reopening the veteran's claims for 
service connection for chronic chest pain with abnormal EKG 
(also claimed as cardiovascular heart complication) and 
sinusitis so the veteran may submit additional evidence in 
support of his claim after receiving this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the February 
2005 rating decision and the August 2005 statement of the 
case, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled a hearing before the Board in April 2006.  The 
claimant has made the Board aware of the SSA documents that 
need to be obtained and the Board has instructed the RO to 
request these documents.  The claimant has not made the RO or 
the Board aware of any other evidence relevant to this 
appeal.  Based on the foregoing, the Board finds that once 
the SSA documents are requested and, if possible, obtained, 
all relevant facts will be properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran filed a claim in 
February 1994 for service connection for irregular heart beat 
with chest pain and chronic sinusitis.  This claim was denied 
by the RO in August 1994.  The veteran did not appeal this 
decision, and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  The veteran filed a claim to 
reopen the issues of chest pain and sinusitis in September 
2004.  The Board will address the evidence submitted since 
the August 1994 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as is this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  



Chronic Chest Pain with Abnormal EKG (also Claimed as 
Cardiovascular Heart Complication)

The RO reviewed the service medical records before denying 
the veteran's claim for irregular heart beat with chest pain 
in the August 1994 decision.  

The veteran did not report a history of chest pain prior to 
service and the veteran's lungs, chest and heart were 
clinically evaluated as normal upon entry into service in 
March 1973.  Medical examinations in March 1977, July 1980 
and May 1983 evaluated the veteran's lungs, chest and heart 
as normal.  In October 1984, the veteran received treatment 
for chest pain in service.  A medical examination in October 
1989 evaluated the veteran's lungs, chest and heart as 
normal.  The veteran reported pain, pressure in his chest, 
palpitation or pounding heart, irregular heart beat and chest 
pains in June 1993.  A medical examination for retirement 
purposes in June 1993 evaluated the veteran's lungs, chest 
and heart as normal.  

The RO concluded in its August 1994 decision that the 
veteran's chest pain and irregular heart beat were acute and 
transitory and there was no medical evidence of a chronic 
disability.  

After the August 1994 RO decision, the veteran submitted 
private medical records dated in 2003 through 2005 which 
diagnose the veteran with myocardial ischemia, coronary 
artery disease, hypertensive cardiomyopathy and congestive 
heart failure.  

The evidence submitted by the veteran since the August 1994 
RO decision is new evidence because it has not been 
previously reviewed by the RO.  This evidence is also 
material evidence because it relates to the existence of a 
current heart disability which was the basis of the denial of 
the veteran's claim in August 1994.  This evidence is not 
cumulative as it has not previously been submitted to the RO 
or redundant because it was not available to the RO prior to 
the August 1994 decision.  As this diagnosis relates to the 
existence of a current heart disability, an unestablished 
fact, and raises a reasonable possibility of substantiating 
the veteran's claim for service connection for chronic chest 
pain with abnormal EKG (also claimed as cardiovascular heart 
complication), it is material evidence.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for chronic chest pain with abnormal EKG (also 
claimed as cardiovascular heart complication) is reopened and 
the Board will proceed to evaluate the merits of the claim on 
the basis of all evidence of record.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must decide 
whether new and material evidence has been received 
preliminarily to addressing merits).

Sinusitis  

The RO reviewed the service medical records before denying 
the veteran's claim for sinusitis in the August 1994 
decision.  

The veteran did not report a history of sinusitis prior to 
service and the veteran's sinuses were clinically evaluated 
as normal upon entry into service in March 1973.  Medical 
examinations in March 1977, July 1980, May 1983 and October 
1989 evaluated the veteran's sinuses as normal.  The veteran 
received treatment several times for congestion and sinus 
problems in service and was diagnosed with acute sinusitis.  
The veteran reported ear, nose and throat problems as well as 
sinusitis upon retirement in June 1993.  The medical 
examination for retirement purposes in June 1993 evaluated 
the veteran's sinuses as normal.  

The RO concluded in its August 1994 decision that the 
veteran's sinusitis was acute and transitory and there was no 
medical evidence of a chronic disability.  

After the 1994 RO decision, the veteran submitted a statement 
from his private physician indicating that the veteran "is 
known to have" sinusitis in April 2005.  

The evidence submitted by the veteran since the August 1994 
RO decision is new evidence because it has not been 
previously reviewed by the RO.  This evidence is also 
material evidence because it relates to the existence of a 
current disability of sinusitis which was the basis of the RO 
denial of the veteran's claim in August 1994.  This evidence 
is also not cumulative as it has not previously been 
submitted to the RO or redundant because it was not available 
to the RO prior to the August 1994 decision.  As this 
evidence relates to the existence of a chronic sinus 
disability, an unestablished fact, and raises a reasonable 
possibility of substantiating the veteran's claim for 
sinusitis, it is material evidence.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for sinusitis is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board must decide whether new and 
material evidence has been received preliminarily to 
addressing merits).


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for chronic chest pain 
with abnormal EKG (also claimed as cardiovascular heart 
complication) is reopened. 

New and material evidence has been submitted and the claim 
for entitlement to service connection for chronic sinusitis 
is reopened. 


REMAND

At the Travel Board hearing in April 2006, the record was 
held open for 30 days for the submission of additional 
evidence.  The veteran submitted a medical assessment of his 
ability to work and a Notice of Decision - Fully Favorable 
from the Social Security Administration (SSA) in July 2006, 
after the 30-day time period had expired.  This evidence was 
not accompanied by a waiver of the veteran's right to initial 
consideration by the RO.  In consideration of the foregoing, 
the Board finds that a remand to the RO is necessary to 
ensure due process in this case.

Accordingly, the case is REMANDED for the following actions:

1.	Please provide the veteran with written notice 
of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, 
including which portion of the information and 
evidence is to be provided by the veteran and 
which portion VA will attempt to obtain on behalf 
of the veteran as required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2006).  This action should include written 
notice to the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits and information regarding 
assignment of a disability rating and effective 
date.  

2.	Request any relevant records from SSA, 
including any medical evaluations prepared in 
connection with the SSA disability benefits 
decision. 

3.	After the above has been completed to the 
extent possible, the veteran should be afforded a 
VA examination performed by appropriate 
specialists to determine the identity, severity 
and etiology of the veteran's sinusitis and 
chronic chest pain with abnormal EKG (also claimed 
as cardiovascular heart complication).  All 
indicated evaluations, studies, and tests deemed 
necessary by the examiners should be accomplished 
and all findings reported in detail. The claims 
file should be made available to the examiners for 
review in connection with the examinations.  The 
examiners should state whether the veteran's 
disabilities are more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability of less 
than 50 percent) causally or etiologically related 
to any symptomatology shown in service or any 
other incident thereof and explain the basis of 
his or her conclusion.  Please send the claims 
folder to the examiners for review in conjunction 
with the examination.

4.	After any additional notification and/or 
development deemed necessary is undertaken, the RO 
should readjudicate the veteran's claim with 
consideration of any evidence received since the 
August 2005 statement of the case.  If any benefit 
sought on appeal remains denied, the veteran 
should be provided with a supplemental statement 
of the case that contains notice of all relevant 
actions taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate period of 
time should be allowed for response by the 
veteran.  Thereafter, the case should be returned 
to the Board for further appellate consideration, 
if in order.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


